Actionpoint, Inc.

1998 Employee Stock Purchase Plan

Adopted Effective July 1, 1998

Amended and Restated Effective March 7, 2000

TABLE OF CONTENTS

Page

SECTION 1. PURPOSE OF THE PLAN

SECTION 2. ADMINISTRATION OF THE PLAN

(a) Committee Composition

(b) Committee Responsibilities

SECTION 3. ENROLLMENT AND PARTICIPATION

(a) Offering Periods

(b) Accumulation Periods

(c) Enrollment

(d) Duration of Participation

(e) Applicable Offering Period

SECTION 4. EMPLOYEE CONTRIBUTIONS

(a) Frequency of Payroll Deductions

(b) Amount of Payroll Deductions

(c) Changing Withholding Rate

(d) Discontinuing Payroll Deductions

(e) Limit on Number of Elections

SECTION 5. WITHDRAWAL FROM THE PLAN

(a) Withdrawal

(b) Re-Enrollment After Withdrawal

SECTION 6. CHANGE IN EMPLOYMENT STATUS

(a) Termination of Employment

(b) Leave of Absence

(c) Death

SECTION 7. PLAN ACCOUNTS AND PURCHASE OF SHARES

(a) Plan Accounts

(b) Purchase Price

(c) Number of Shares Purchased

(d) Available Shares Insufficient

(e) Issuance of Stock

(f) Unused Cash Balances

(g) Stockholder Approval

SECTION 8. LIMITATIONS ON STOCK OWNERSHIP

(a) Five Percent Limit

(b) Dollar Limit

SECTION 9. RIGHTS NOT TRANSFERABLE

SECTION 10. NO RIGHTS AS AN EMPLOYEE

SECTION 11. NO RIGHTS AS A STOCKHOLDER

SECTION 12. SECURITIES LAW REQUIREMENTS.

SECTION 13. STOCK OFFERED UNDER THE PLAN

(a) Authorized Shares

(b) Anti-Dilution Adjustments

(c) Reorganizations

SECTION 14. AMENDMENT OR DISCONTINUANCE

SECTION 15. DEFINITIONS

(a) Accumulation Period

(b) Board

(c) Code

(d) Committee

(e) Company

(f) Compensation

(g) Corporate Reorganization

(h) Eligible Employee

(i) Exchange Act

(j) Fair Market Value

(k) Offering Period

(l) Participant

(m) Participating Company

(n) Plan

(o) Plan Account

(p) Purchase Price

(q) Stock

(r) Subsidiary

SECTION 15. EXECUTION



 

 

Actionpoint, Inc.
1998 Employee Stock Purchase Plan

PURPOSE OF THE PLAN.

The Plan was adopted by the Board on March 25, 1998, effective as of July 1,
1998. The purpose of the Plan is to provide Eligible Employees with an
opportunity to increase their proprietary interest in the success of the Company
by purchasing Stock from the Company on favorable terms and to pay for such
purchases through payroll deductions. The Plan is intended to qualify under
section 423 of the Code.

ADMINISTRATION OF THE PLAN.

Committee Composition

. The Plan shall be administered by the Committee. The Committee shall consist
exclusively of one or more directors of the Company, who shall be appointed by
the Board.



Committee Responsibilities

. The Committee shall interpret the Plan and make all other policy decisions
relating to the operation of the Plan. The Committee may adopt such rules,
guidelines and forms as it deems appropriate to implement the Plan. The
Committee's determinations under the Plan shall be final and binding on all
persons.



ENROLLMENT AND PARTICIPATION.

Offering Periods

. While the Plan is in effect, two overlapping Offering Periods shall commence
in each calendar year. The Offering Periods shall consist of the 24-month
periods commencing on each January 1 and July 1.



Accumulation Periods

. While the Plan is in effect, two Accumulation Periods shall commence in each
calendar year. The Accumulation Periods shall consist of the six-month periods
commencing on each January 1 and July 1.



Enrollment

. Any individual who, on the day preceding the first day of an Offering Period,
qualifies as an Eligible Employee may elect to become a Participant in the Plan
for such Offering Period by executing the enrollment form prescribed for this
purpose by the Committee. The enrollment form shall be filed with the Company at
the prescribed location not later than 10 days prior to the commencement of such
Offering Period.



Duration of Participation

. Once enrolled in the Plan, a Participant shall continue to participate in the
Plan until he or she ceases to be an Eligible Employee, withdraws from the Plan
under Section 5(a) or reaches the end of the Accumulation Period in which his or
her employee contributions were discontinued under Section 4(d) or 8(b). A
Participant who discontinued employee contributions under Section 4(d) or
withdrew from the Plan under Section 5(a) may again become a Participant, if he
or she then is an Eligible Employee, by following the procedure described in
Subsection (c) above. A Participant whose employee contributions were
discontinued automatically under Section 8(b) shall automatically resume
participation at the beginning of the earliest Accumulation Period ending in the
next calendar year, if he or she then is an Eligible Employee.



Applicable Offering Period

. For purposes of calculating the Purchase Price under Section 7(b), the
applicable Offering Period shall be determined as follows:



Once a Participant is enrolled in the Plan for an Offering Period, such Offering
Period shall continue to apply to him or her until the earliest of (A) the end
of such Offering Period, (B) the end of his or her participation under
Subsection (d) above or (C) re-enrollment for a subsequent Offering Period under
Paragraph (ii) or (iii) below.

In the event that the Fair Market Value of Stock on the last trading day before
the commencement of the Offering Period for which the Participant is enrolled is
higher than on the last trading day before the commencement of any subsequent
Offering Period, the Participant shall automatically be re-enrolled for such
subsequent Offering Period.

Any other provision of the Plan notwithstanding, the Company (at its sole
discretion) may determine prior to the commencement of any new Offering Period
that all Participants shall be re-enrolled for such new Offering Period.

When a Participant reaches the end of an Offering Period but his or her
participation is to continue, then such Participant shall automatically be
re-enrolled for the Offering Period that commences immediately after the end of
the prior Offering Period.

EMPLOYEE CONTRIBUTIONS.

Frequency of Payroll Deductions

. A Participant may purchase shares of Stock under the Plan solely by means of
payroll deductions. Payroll deductions, as designated by the Participant
pursuant to Subsection (b) below, shall occur on each payday during
participation in the Plan.



Amount of Payroll Deductions

. An Eligible Employee shall designate on the enrollment form the portion of his
or her Compensation that he or she elects to have withheld for the purchase of
Stock. Such portion shall be a whole percentage of the Eligible Employee's
Compensation, but not less than 1% nor more than 10%.



Changing Withholding Rate

. If a Participant wishes to change the rate of payroll withholding, he or she
may do so by filing a new enrollment form with the Company at the prescribed
location at any time. The new withholding rate shall be effective as soon as
reasonably practicable after such form has been received by the Company. The new
withholding rate shall be a whole percentage of the Eligible Employee's
Compensation, but not less than 1% nor more than 10%.



Discontinuing Payroll Deductions

. If a Participant wishes to discontinue employee contributions entirely, he or
she may do so by filing a new enrollment form with the Company at the prescribed
location at any time. Payroll withholding shall cease as soon as reasonably
practicable after such form has been received by the Company. (In addition,
employee contributions may be discontinued automatically pursuant to
Section 8(b).) A Participant who has discontinued employee contributions may
resume such contributions by filing a new enrollment form with the Company at
the prescribed location. Payroll withholding shall resume as soon as reasonably
practicable after such form has been received by the Company.



Limit on Number of Elections

. No Participant shall make more than two elections under Subsection (c) or (d)
above during any Accumulation Period.



WITHDRAWAL FROM THE PLAN.

Withdrawal

. A Participant may elect to withdraw from the Plan by filing the prescribed
form with the Company at the prescribed location at any time before the last day
of an Accumulation Period. As soon as reasonably practicable thereafter, payroll
deductions shall cease and the entire amount credited to the Participant's Plan
Account shall be refunded to him or her in cash, without interest. No partial
withdrawals shall be permitted.



Re-Enrollment After Withdrawal

. A former Participant who has withdrawn from the Plan shall not be a
Participant until he or she re-enrolls in the Plan under Section 3(c).
Re-enrollment may be effective only at the commencement of an Offering Period.



CHANGE IN EMPLOYMENT STATUS.

Termination of Employment

. Termination of employment as an Eligible Employee for any reason, including
death, shall be treated as an automatic withdrawal from the Plan under
Section 5(a). (A transfer from one Participating Company to another shall not be
treated as a termination of employment.)



Leave of Absence

. For purposes of the Plan, employment shall not be deemed to terminate when the
Participant goes on a military leave, a sick leave or another bona fide leave of
absence, if the leave was approved by the Company in writing. Employment,
however, shall be deemed to terminate 90 days after the Participant goes on a
leave, unless a contract or statute guarantees his or her right to return to
work. Employment shall be deemed to terminate in any event when the approved
leave ends, unless the Participant immediately returns to work.



Death

. In the event of the Participant's death, the amount credited to his or her
Plan Account shall be paid to a beneficiary designated by him or her for this
purpose on the prescribed form or, if none, to the Participant's estate. Such
form shall be valid only if it was filed with the Company at the prescribed
location before the Participant's death.



PLAN ACCOUNTS AND PURCHASE OF SHARES.

Plan Accounts

. The Company shall maintain a Plan Account on its books in the name of each
Participant. Whenever an amount is deducted from the Participant's Compensation
under the Plan, such amount shall be credited to the Participant's Plan Account.
Amounts credited to Plan Accounts shall not be trust funds and may be commingled
with the Company's general assets and applied to general corporate purposes. No
interest shall be credited to Plan Accounts.



Purchase Price

. The Purchase Price for each share of Stock purchased at the close of an
Accumulation Period shall be the lower of:



85% of the Fair Market Value of such share on the last trading day in such
Accumulation Period; or

85% of the Fair Market Value of such share on the last trading day before the
commencement of the applicable Offering Period (as determined under
Section 3(e)).

Number of Shares Purchased

. As of the last day of each Accumulation Period, each Participant shall be
deemed to have elected to purchase the number of shares of Stock calculated in
accordance with this Subsection (c), unless the Participant has previously
elected to withdraw from the Plan in accordance with Section 5(a). The amount
then in the Participant's Plan Account shall be divided by the Purchase Price,
and the number of shares that results shall be purchased from the Company with
the funds in the Participant's Plan Account. The foregoing notwithstanding, no
Participant shall purchase more than 1,000 shares of Stock with respect to any
Accumulation Period nor more than the amounts of Stock set forth in
Sections 8(b) and 13(a). The Committee may determine with respect to all
Participants that any fractional share, as calculated under this Subsection (c),
shall be (i) rounded down to the next lower whole share or (ii) credited as a
fractional share.



Available Shares Insufficient

. In the event that the aggregate number of shares that all Participants elect
to purchase during an Accumulation Period exceeds the maximum number of shares
available for issuance under Section 13(a), then the number of shares to which
each Participant is entitled shall be determined by multiplying the number of
shares available for issuance by a fraction, the numerator of which is the
number of shares that such Participant has elected to purchase and the
denominator of which is the number of shares that all Participants have elected
to purchase.



Issuance of Stock

. Certificates representing the shares of Stock purchased by a Participant under
the Plan shall be issued to him or her as soon as reasonably practicable after
the close of the applicable Accumulation Period, except that the Committee may
determine that such shares shall be held for each Participant's benefit by a
broker designated by the Committee (unless the Participant has elected that
certificates be issued to him or her). Shares may be registered in the name of
the Participant or jointly in the name of the Participant and his or her spouse
as joint tenants with right of survivorship or as community property.



Unused Cash Balances

. An amount remaining in the Participant's Plan Account that represents the
Purchase Price for any fractional share shall be carried over in the
Participant's Plan Account to the next Accumulation Period. Any amount remaining
in the Participant's Plan Account that represents the Purchase Price for whole
shares that could not be purchased by reason of Subsection (c) above,
Section 8(b) or Section 13(a) shall be refunded to the Participant in cash,
without interest.



Stockholder Approval

. Any other provision of the Plan notwithstanding, no shares of Stock shall be
purchased under the Plan unless and until the Company's stockholders have
approved the adoption of the Plan.



LIMITATIONS ON STOCK OWNERSHIP.

Five Percent Limit

. Any other provision of the Plan notwithstanding, no Participant shall be
granted a right to purchase Stock under the Plan if such Participant,
immediately after his or her election to purchase such Stock, would own stock
possessing more than 5% of the total combined voting power or value of all
classes of stock of the Company or any parent or Subsidiary of the Company. For
purposes of this Subsection (a), the following rules shall apply:



Ownership of stock shall be determined after applying the attribution rules of
section 424(d) of the Code;

Each Participant shall be deemed to own any stock that he or she has a right or
option to purchase under this or any other plan; and

Each Participant shall be deemed to have the right to purchase 1,000 shares of
Stock under this Plan with respect to each Accumulation Period.

Dollar Limit

. Any other provision of the Plan notwithstanding, no Participant shall purchase
Stock with a Fair Market Value in excess of the following limit:



In the case of Stock purchased during an Offering Period that commenced in the
current calendar year, the limit shall be equal to (A) $25,000 minus (B) the
Fair Market Value of the Stock that the Participant previously purchased in the
current calendar year (under this Plan and all other employee stock purchase
plans of the Company or any parent or Subsidiary of the Company).

In the case of Stock purchased during an Offering Period that commenced in the
immediately preceding calendar year, the limit shall be equal to (A) $50,000
minus (B) the Fair Market Value of the Stock that the Participant previously
purchased (under this Plan and all other employee stock purchase plans of the
Company or any parent or Subsidiary of the Company) in the current calendar year
and in the immediately preceding calendar year.

In the case of Stock purchased during an Offering Period that commenced in the
second preceding calendar year, the limit shall be equal to (A) $75,000 minus
(B) the Fair Market Value of the Stock that the Participant previously purchased
(under this Plan and all other employee stock purchase plans of the Company or
any parent or Subsidiary of the Company) in the current calendar year and in the
two preceding calendar years.

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not described in section 423
of the Code shall be disregarded. If a Participant is precluded by this
Subsection (b) from purchasing additional Stock under the Plan, then his or her
employee contributions shall automatically be discontinued and shall resume at
the beginning of the earliest Accumulation Period ending in the next calendar
year (if he or she then is an Eligible Employee).

RIGHTS NOT TRANSFERABLE.

The rights of any Participant under the Plan, or any Participant's interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 5(a).

NO RIGHTS AS AN EMPLOYEE.

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

NO RIGHTS AS A STOCKHOLDER.

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Accumulation
Period.

Securities Law Requirements.

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company's securities may then be traded.

STOCK OFFERED UNDER THE PLAN.

Authorized Shares

. The number of shares of Stock available to all Participants for purchase under
the Plan with respect to any Accumulation Period shall be 50,000, subject to
adjustment pursuant to this Section 13. If fewer than 50,000 shares of Stock are
purchased during an Accumulation Period, the unused shares shall not be
available during any subsequent Accumulation Period. The aggregate number of
shares of Stock available to all Participants for purchase during the life of
the Plan shall be 250,000, subject to adjustment pursuant to this Section 13.



Anti-Dilution Adjustments

. The number of shares of Stock available to all Participants with respect to
any Accumulation Period or during the life of the Plan, the 1,000-share
limitation described in Section 7(c) and the price of shares that any
Participant has elected to purchase shall be adjusted proportionately by the
Committee for any increase or decrease in the number of outstanding shares of
Stock resulting from a subdivision or consolidation of shares or the payment of
a stock dividend, any other increase or decrease in such shares effected without
receipt or payment of consideration by the Company, the distribution of the
shares of a Subsidiary to the Company's stockholders or a similar event.



Reorganizations

. Any other provision of the Plan notwithstanding, immediately prior to the
effective time of a Corporate Reorganization, the Offering Period and
Accumulation Period then in progress shall terminate and shares shall be
purchased pursuant to Section 7, unless the Plan is assumed by the surviving
corporation or its parent corporation pursuant to the plan of merger or
consolidation. The Plan shall in no event be construed to restrict in any way
the Company's right to undertake a dissolution, liquidation, merger,
consolidation or other reorganization.



AMENDMENT OR DISCONTINUANCE.

The Board shall have the right to amend, suspend or terminate the Plan at any
time and without notice. Except as provided in Section 13, any increase in the
aggregate number of shares of Stock to be issued under the Plan shall be subject
to approval by a vote of the stockholders of the Company. In addition, any other
amendment of the Plan shall be subject to approval by a vote of the stockholders
of the Company to the extent required by an applicable law or regulation. The
Plan shall terminate automatically 20 years after its adoption by the Board,
unless (a) the Plan is extended by the Board and (b) the extension is approved
within 12 months by a vote of the stockholders of the Company.

DEFINITIONS.


"Accumulation Period" means a six-month period during which contributions may be
made toward the purchase of Stock under the Plan, as determined pursuant to
Section 3(b).

"Board" means the Board of Directors of the Company, as constituted from time to
time.

"Code" means the Internal Revenue Code of 1986, as amended.

"Committee" means a committee of the Board, as described in Section 2.

"Company" means Actionpoint, Inc., a Delaware corporation.

"Compensation" means (i) the base salary or wage paid in cash to a Participant
by a Participating Company plus (ii) any pre-tax contributions made by the
Participant under section 401(k) or 125 of the Code. " Compensation" shall
exclude bonuses, incentive compensation, commissions, overtime pay, shift
premiums, all non-cash items, moving or relocation allowances, cost-of-living
equalization payments, car allowances, tuition reimbursements, imputed income
attributable to cars or life insurance, severance pay, fringe benefits,
contributions or benefits received under employee benefit plans, income
attributable to the exercise of stock options, and similar items. The Committee
shall determine whether a particular item is included in Compensation.

"Corporate Reorganization" means:

The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization; or

The sale, transfer or other disposition of all or substantially all of the
Company's assets or the complete liquidation or dissolution of the Company.

"Eligible Employee" means any employee of a Participating Company who meets both
of the following requirements:

His or her customary employment is for more than five months per calendar year
and for more than 20 hours per week; and

He or she has been an employee of a Participating Company for not less than 30
consecutive days.

The foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country which has jurisdiction over him or her or if he or she is subject to a
collective bargaining agreement that does not provide for participation in the
Plan.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Fair Market Value" means the market price of Stock, determined by the Committee
as follows:

If the Stock was traded on The Nasdaq National Market on the date in question,
then the Fair Market Value shall be equal to the last-transaction price quoted
for such date by The Nasdaq National Market;

If the Stock was traded on a stock exchange on the date in question, then the
Fair Market Value shall be equal to the closing price reported by the applicable
composite transactions report for such date; or

If none of the foregoing provisions is applicable, then the Fair Market Value
shall be determined by the Committee in good faith on such basis as it deems
appropriate.

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.

"Offering Period" means a 24-month period with respect to which the right to
purchase Stock may be granted under the Plan, as determined pursuant to
Section 3(a).

"Participant" means an Eligible Employee who elects to participate in the Plan,
as provided in Section 3(c).

"Participating Company" means (i) the Company and (ii) each present or future
Subsidiary designated by the Committee as a Participating Company.

"Plan" means this Actionpoint, Inc. 1998 Employee Stock Purchase Plan, as it may
be amended from time to time.

"Plan Account" means the account established for each Participant pursuant to
Section 7(a).

"Purchase Price" means the price at which Participants may purchase Stock under
the Plan, as determined pursuant to Section 7(b).

"Stock" means the Common Stock of the Company.

"Subsidiary" means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

EXECUTION.

To record the amendment and restatement of the Plan by the Board on March 7,
2000, the Company has caused its authorized officer to execute the same.

Actionpoint, Inc.





By: /s/ John Finegan







John Finegan
Title: Chief Financial Officer